Citation Nr: 0911284	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-37 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was presented to reopen 
a prior claim for entitlement to service connection for a 
heart disability.

2.  Whether new and material evidence was presented to reopen 
a prior claim for entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities.  

3.  Entitlement to service connection for the residuals of a 
stroke.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to November 
1957 and January 1958 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran's prior claims for entitlement to service 
connection for coronary artery disease (claimed as heart 
problems) and bilateral peripheral neuropathy of the lower 
extremities were denied in an August 2004 rating decision; 
the Veteran failed to perfect a timely appeal of this 
decision.  

2.  Evidence received since the August 2004 decision is 
either previously of record, cumulative or redundant of other 
evidence of record, or does not raise a reasonable 
possibility of substantiating that claim.

3.  There is no evidence or indication that the Veteran's 
stroke was etiologically related to his active service.

4.  There is no evidence or indication that any hearing loss 
the Veteran suffers from had onset during service or was 
caused or aggravated by his active service.  

5.  There is no evidence or indication that any tinnitus the 
Veteran suffers from had onset during service or was caused 
or aggravated by his active service.  
CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied claims of 
entitlement to service connection for a heart disability and 
peripheral neuropathy of the lower extremities is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
August 2004 rating decision that denied entitlement to 
service connection for a heart disability and bilateral 
peripheral neuropathy of the lower extremities and those 
claims cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R.  § 3.156 (2008).

3.  The criteria for entitlement to service connection for a 
stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

4.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

5.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In August 2004, the RO denied the Veteran's claims for 
entitlement to service connection for a heart disability and 
bilateral peripheral neuropathy of the lower extremities.  
The Veteran again sought entitlement to service connection 
for these disabilities in January 2007.  The RO denied the 
Veteran's claim on the grounds that he had not submitted new 
and material evidence.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The Veteran's prior claims were denied on the basis that 
there was no evidence that these disabilities had onset 
during service or within one year of service.  Thus, for 
evidence in this case to be considered "new and material", 
it must raise a reasonable possibility of establishing that 
the Veteran's heart disability and peripheral neuropathy had 
onset during or were caused or aggravated by the Veteran's 
active service. 

The evidence submitted by the Veteran since the August 2004 
rating decision merely documents recent treatment for the 
claimed disabilities many years after service and does not 
show an etiological relationship between the Veteran's heart 
disability and peripheral neuropathy and his active service.  
While "new" this evidence is simply not material to the 
question of whether these disabilities have any connection 
with service.  In this regard, the existence of these 
disabilities is not at issue, the critical question is 
whether the current problems have anything to do with the 
Veteran's military service.  Thus, the evidence submitted by 
the Veteran is not material and his prior claims cannot be 
reopened.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board will now address the Veteran's claims:

Stroke

Treatment records from Christus St. Michael Health Systems 
show that the Veteran was hospitalized and treated for an 
acute left parietal stroke in November 2005, over thirty 
years after separation from service.  However, there is no 
evidence of record of treatment that this stroke was caused 
by or related to the Veteran's active military service.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

There is no evidence in the Veteran's service treatment 
records that he was ever treated for a stroke or for any 
other heart problems.  A medical examination performed in 
November 1973 prior to the Veteran's retirement indicated 
that the Veteran's heart and vascular system were normal and 
that EKG results were within normal limits, providing 
evidence against this claim. 

Thus, as the Veteran's November 2005 stroke was not caused by 
or related to the Veteran's active service, entitlement to 
service connection must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Hearing Loss and Tinnitus

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

While the Board will assume for the purposes of this decision 
that the Veteran was exposed to loud noise during his 
service, the Veteran's service treatment records contain no 
complaints of, treatment for, or diagnosis of hearing loss or 
tinnitus.  The Veteran was given a hearing evaluation prior 
to separation from service in November 1973.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 10, 0, 0, 15, and 15 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3, 000 and 4,000 Hertz were 10, 0, 0, 
10, and 5 decibels, respectively.  Speech recognition test 
scores were not listed.  

Importantly, on the Veteran's Report of Medical History, 
which he completed at the same time, the Veteran does not 
indicate any hearing loss or ear problems.  This is evidence 
that the Veteran did not suffer from tinnitus or a hearing 
loss disability as set forth at 38 C.F.R. § 3.385 at 
separation from service, providing evidence against his 
claims.  

Additionally, there are no post-service medical records 
showing treatment for or a current diagnosis of hearing loss 
or tinnitus.  In a March 2002 treatment note from the 
Veteran's cardiologist, Dr. "J.S.", the Veteran reported 
that he has hearing problems and hears noises.  However, in 
November 2006, just a few months before the Veteran filed his 
claim for hearing loss, the Veteran denied difficulty hearing 
to Dr. "A.P.".  

Thus, as there is no evidence of tinnitus or a hearing loss 
disability in service and in light of the Veteran's 
contradictory reports concerning the presence of a current 
disability and the absence of any objective medical evidence 
of hearing loss, such as audiometric test results, 
entitlement to service connection for tinnitus and bilateral 
hearing loss must be denied.  Simply stated, the service and 
post-service record provides highly probative evidence 
against both claims, outweighing the Veteran's statements.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. 

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in February 2007, prior to the initial 
adjudication.  The February 2007 letter informed the Veteran 
of the Veteran's and VA's respective duties for obtaining 
evidence.  The appellant was also informed of what evidence 
was required to reopen his previously denied claims for 
entitlement to service connection for a heart disability and 
bilateral peripheral neuropathy of the lower extremities and 
what the evidence needed to show to establish entitlement to 
service connection for the claimed disabilities.  

VA also has a duty to assist the appellant in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board is aware that no medical opinion has been 
specifically requested as to whether the Veteran currently 
suffers from hearing loss or tinnitus or whether the 
Veteran's stroke is related to his military service.  
However, under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.

As discussed above, there is no evidence that the Veteran 
complained of, was treated for, or was diagnosed with 
tinnitus, hearing loss, or a heart disability during his 
military service.  No evidence of record shows even an 
indication of an association between the Veteran's service 
and his stroke over thirty years later.  The treatment 
records in this case (service and post-service) only indicate 
problems that began years after service, providing highly 
probative evidence against these claims. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


